PER CURIAM.
No reversible error has been demonstrated in any of the trial rulings challenged on this appeal. See Goodwin v. State, 751 So.2d 537 (Fla.1999). As to the only sentencing point raised, we follow Alfonso v. State, 761 So.2d 1231 (Fla. 3d DCA 2000), review dismissed, 767 So.2d 453 (Fla.2000), both in concluding that an enhanced conviction and sentence under section 784.07, Florida Statutes (1997) may properly be made the basis of a habitual violent felony offender sentence and that this holding is in hereby-certified-direct conflict with Oliveira v. State, 751 So.2d 611 (Fla. 4th DCA 1999), review denied, 770 So.2d 161 (Fla.2000).
Affirmed.